Citation Nr: 1434494	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-321 21A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for residuals of a left (minor) supraclavicular injury, rated as noncompensable prior to June 16, 2012 and 10 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection and assigned a noncompensable disability rating, effective June 2, 2008.  

In an October 2012 rating decision, the RO increased the disability rating to 10 percent, effective June 16, 2012.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for residuals of a left supraclavicular injury remains before the Board.


FINDINGS OF FACT

1.  Prior to June 16, 2012, the Veteran's residuals of a left (minor) supraclavicular injury was manifested by subjective complaint of pain, with no clinical evidence of limitation of motion, swelling, muscle spasm, or painful motion, and no functional impairment on use; there was no ankylosis or impairment of the clavicle or scapula.

2.  Since June 16, 2012, the Veteran's residuals of left (minor) supraclavicular injury are manifested by pain with abduction limited to no greater than 120 degrees; there is no ankylosis and no impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating prior to June 16, 2012 for a Veteran's residuals of left (minor) supraclavicular injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5019, 5201, 5203 (2013).
 
2.  The criteria for the assignment of an initial disability rating in excess of 10 percent from June 16, 2012, for residuals of left (minor) supraclavicular injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residuals of left (minor) supraclavicular injury.  Once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to help Veterans develop their claims, which is not abrogated by the granting service connection.  VA obtained the Veteran's service and medical treatment records and afforded a VA examination most recently in June 2012.  The VA examination is sufficient, as the examiner considered the Veteran's prior medical history and described his disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.


III.  Residuals of a left supraclavicular injury

The Veteran's left shoulder disability is evaluated as 0 disabling prior to June 16, 2012 under Diagnostic Code 5299-5203.  From June 16, 2012, the left shoulder disability is evaluated as 10 percent disabling under Diagnostic Code 5299-5019.  

The hyphenated diagnostic code in this case indicates that the service-connected disability, residuals of a left supraclavicular injury, is rated by analogy.  Prior to June 16, 2012, the left shoulder disability was rated by analogy to impairment of the clavicle or scapula via Diagnostic Code 5203.  Since June 16, 2012, the left shoulder disability was rated by analogy to bursitis via Diagnostic Code 5019, which is rated based on limitation of motion of the affected part (in this case limitation of motion of the arm via Diagnostic Code 5201).  38 C.F.R. § 4.27.  In the October 2012 rating decision, the RO indicated that the Veteran's 10 percent rating since June 16, 2012 was based on painful, limited motion. 

Diagnostic Code 5019 provides the rating criteria for bursitis.  Ratings are to be made based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5201 addresses the limitation of motion of the arm.  Here, the evidence of record shows that the Veteran's left shoulder is his non-dominant or minor shoulder.  For a minor shoulder, limitation of motion at the shoulder level and midway between the side and shoulder level both warrant a 20 percent rating.  A maximum 30 percent rating is reserved for limitation to 25 degrees from the side.  

Diagnostic Code 5203 provides rating criteria for impairment of the clavicle or scapula.  A 10 percent evaluation is warranted where there is malunion of the clavicle or scapula; or where there is nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula with loose movement; or where there is dislocation of the clavicle or scapula.

Normal shoulder range of motion is from zero to 180 degrees flexion (forward elevation) and abduction and zero to 90 degrees external rotation as well as internal rotation.  38 C.F.R. § 4.71, Plate I.

A.  Prior to June 16, 2012

VA treatment records indicate that the Veteran complained of left shoulder pain on several occasions, however, most of these records do not contain information relevant to evaluating the severity of the Veteran's left shoulder condition. 

During a June 2008 VA examination, the Veteran reported that he hurt his left shoulder during physical training and that his shoulder continues to bother him.  The Veteran also reported that he used to get numbness down his arm, but that he no longer gets numbness.  The Veteran reported daily mild pain and that his left shoulder condition had a moderate effect on his ability to do chores and exercise and a severe effect on his ability to participate in sports.  The Veteran also reported having moderate flare-ups weekly.  X-rays showed the coroclavicular distance may be borderline or slightly increased and the examiner noted that this could be related to prior trauma.  The examiner noted there were no significant osseous abnormalities.  Forward flexion and abduction were to 180 degrees, with no objective evidence of pain on motion.  Internal and external rotation was to 90 degrees.  With repetitive use, the Veteran did not have any additional loss of range of motion.  

In September 2009, the Veteran complained of left shoulder pain.  Crepitation was noted in the left shoulder.  An increase in coroclavicular distance was noted.  

In June 2011, the Veteran reported intermittent joint pain in his left shoulder.  X-rays were normal.  

After a review of the evidence of record, the Board finds that the Veteran's left shoulder disability picture does not more closely approximate the criteria for a compensable disability rating prior to June 16, 2012.  A compensable rating under Diagnostic Code 5201 requires limitation of motion of the arm to the shoulder level.  Although Veteran reported left shoulder pain which was intermittent with use, the June 2008 VA examination demonstrated a full range of motion with no increased discomfort or loss of mobility on range of motion testing.  While the Veteran subjectively complained of discomfort with pain, the reports of pain and discomfort do not allow for a compensable rating under the criteria of Diagnostic Code 5201 based upon the objective findings of the VA examiner here.  Thus, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 5201.

For a compensable disability rating under Diagnostic Code 5203, there must be malunion or nonunion without loose movement of the clavicle or scapula.  Although the examiner noted that the Veteran's left coroclavicular distance may be borderline or slightly increased, the evidence of record does not show malunion of the left clavicle.  Thus, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 5203.

The Board has considered whether a higher evaluation might be applicable based on other various criteria for evaluation of shoulder or arm disability.  There is no objective evidence of ankylosis or a diagnosis of arthritis that would warrant a higher evaluation.  

B.  Since June 16, 2012

VA treatment records indicate that the Veteran complained of left shoulder pain on several occasions, however, most of these records do not contain information relevant to evaluating the severity of the Veteran's left shoulder condition. 

In June 2012, the Veteran presented for a VA examination.  The Board notes that the examiner mistakenly recorded the Veteran's 2005 diagnosis and current report of symptoms as affecting his right shoulder; however the record shows that the Veteran's 2005 diagnosis was for his left shoulder and the Veteran's report of symptoms was consistent with prior reports for his left shoulder.  In addition, range of motion testing for the Veteran's left shoulder was completed.  The Veteran reported having sharp, constant pain and stiffness in his shoulder with lifting and pulling and weekly flare-ups with use of his arm.  Left arm forward flexion and abduction were to 120 degrees, with objective evidence of pain.  The Veteran did not have any additional limitation in range of motion following repetitive-use testing.  The Veteran did have less movement than normal, excess fatigability, and pain on movement.  There was no ankylosis of the glenohumeral articulation and the Veteran did not have a history of mechanical symptoms or recurrent dislocation of the scapulohumeral joint.  The examiner indicated that the Veteran did not have any impairment of the clavicle or scapula.  X-rays showed no fracture, dislocation or significant degenerative changes.  

Based on the evidence of record since June 16, 2012, the Board concludes that an evaluation in excess of 10 percent for the Veteran's left shoulder disability is not warranted.  A higher evaluation under Diagnostic Code 5201 requires evidence showing motion of the minor arm limited to the shoulder level.  The record does not support such a finding.  Rather, at worst, the Veteran's left shoulder forward flexion and abduction was limited to 120 degrees.  Accordingly, the Veteran does not meet the rating criteria for an evaluation in excess of 10 percent under Diagnostic Code 5201 since June 16, 2012.   

For a disability rating in excess of 10 percent under Diagnostic Code 5203, there must be nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Here, the June 2012 examiner did not note any impairment of the clavicle or scapula.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5203 since June 16, 2012.  

The Board has considered whether a higher evaluation might be applicable based on other various criteria for evaluation of shoulder or arm disability.  There is no objective evidence of ankylosis or a diagnosis of arthritis that would warrant a higher evaluation.  

The Board accepts that the Veteran has experienced functional impairment, pain on movement, less movement than normal and excess fatigability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of painful motion to include on use and following repetitive motion.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation under any of the relevant diagnostic codes when considering such factors as pain, weakness, and incoordination.  Therefore, at no point in time has the evidence shown that the criteria for a higher rating are met or approximated.

IV.  Other Considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected residuals of a left supraclavicular injury (mainly pain and limitations on range of motion).  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  Further, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, during his June 2012 VA examination, the Veteran reported that he worked full time.  There is no evidence of unemployability due to the Veteran's service-connected left shoulder disability and further consideration of TDIU is not warranted.

As a preponderance of the evidence is against the Veteran's claim, the claim for a compensable rating prior to June 16, 2012 and in excess of 10 percent thereafter for residuals of a left supraclavicular injury must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable initial evaluation for residuals of a left supraclavicular injury prior to June 16, 2012 is denied. 

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left supraclavicular injury beginning on June 16, 2012 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


